DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.

Drawings
Applicant added a new drawing (Fig. 10) show a feature of displaying text formatting in plain text based on a disclosure (Spec. [0044]). The new drawing (Fig. 10) is accepted 


Specification
Applicant submitted an amendment to the specification on 08/29/2022. The amendment to the specification has been accepted 

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. §103, applicant amended independent claims 1 and 11 by adding new limitations. Applicant argued (Remarks, pages 10-12) that Xia (US PG Pub. 2021/005,6263) does not teach the amended claims. 

The examiner has performed an update search and discovered more relevant references. The arguments regarding Xia are moot because Xia reference is no longer used and the arguments do not apply to a combined reference being used in the current rejection.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 11, 13-19 and 21-22 are rejected under 35 U.S.C. §103 as being unpatentable over Jaquinta et al. (US PG Pub. 2013/0024765, referred to as Jaquinta) in view of Gatti et al. (US PG Pub. 2013/0086100, referred to as Gatti).
The instant claims define features of converting / translating rich-formatted text into plain text (claimed “non-rich text). An example shows in Fig. 10 that rich formatted text is converted to a plain text (“This claim seems suspicious due to similarity to a related claim” [Wingdings font/0xE8] “This [CLAIM] seems [SUSPICIOUS] due to similarity to a [RELATED CLAIM]”) by replacing bold faced text with upper case letters with bracket so that the text can be displayed on a legacy terminal.  

Jaquinta is patent application by the same assignee (IBM Corp.) of the instant application. Jaquinta discloses converting a rich formatted text to a plain text by replacing bold-faced text with two asterisk markers (This is a bold text [Wingdings font/0xE8]  This is a *bold* text) so that the plain text could be stored in a legacy computer system. Jaquina also discloses a different method by using attributes to indicate formatting (Fig. 8).

Gatti is also a patent application by the same assignee (IBM Corp.) of the instant application. Gatti discloses parsing JavaScript Object Notations (JSON) using semantic schema specifications which corresponds to the claimed “a semantic model”.

Regarding claims 1 and 11, Jaquinta discloses a method / a system of processing an electronic response message by a processor from a computer-implemented analytical application (Abstract, Fig. 5 and Fig. 9, Abstract, [0051-0052], [0058], a computer implemented method for converting rich formatted texts to plain texts), the method comprising: 

receiving by the processor the electronic response message ([0026], Fig. 7, #701, receiving HTML text); 
parsing by the processor the electronic response message to facilitate selecting a computer-implemented model to translate the electronic response message ([0028], Fig. 7, #703, scan HTML text to extract text segments; note scan HTML text to find formatting and links implies using a model)
obtaining by the processor the computer-implemented model to translate the electronic response message ([0020], [0058], Fig. 7, #705, merging plain text with rich text, #707 compress text; in light of the specification [0043-0044], the claimed “translate electronic response message” means modifying / changing text); 
translating by the processor the electronic response message using the computer-implemented model ([0020], [0058], Fig. 7, #705, #707; merge and compress text;in light of the specification [0043-0044], the claimed “translate electronic response message” means modifying / changing text); 
converting by the processor the translated electronic response message to electronic non-rich text (Fig. 5, #511, [0051-0052], converting rich formatted text into plain text which is claimed “non-rich text”); 
forming by the processor the converted electronic non-rich text to natural language sentences having electronic non-rich text ([0052], “This is some *bold* text”, using two “*” to indicate bold faced text); and 
annotating by the processor the natural language sentences having electronic non-rich text for semantic meaning ([0015], [0023-0026], Fig. 8, adding attributes to indicate text’s color, font size, hyper links, which are semantic meanings) and 
delivering by the processor the natural language sentences having electronic non-rich text annotated for semantic meaning to at least one of a group consisting of an electronic display, and for electronic transmission outside the processor ([0016], [0022], [0024], Fig. 3 shows displaying text from stored rich text data in legacy database; Note, the reference only needs to teach ONE alterative recited using “at least one of”).

Jaquinta discloses converting rich formatted text (e.g., HTML format text) into plain text so that the text could be stored in a legacy database that only accepts plain text. Jaquinta discloses scan HTML text to identify rich formatted words (Fig. 7, #701, [0028]), which implies using a model to parse the rich formatted text. Jaquinta further points out that HTML formatted text is used as an example but the method is not limited to the HTML text ([0026]). 
 
Jaquinta does not explicitly mention “a semantic model”. By reviewing the disclosure, the examiner understands that the claimed “a semantic model” is used to parse JSON text (Spec. [0006], [0048]). Gatti discloses parsing JSON text based on semantic schema specifications (i.e., claimed “a computer-implemented semantic model”) to determine semantic validation (Gatti, Abstract, Fig. 1, #16, Fig. 4, #16, #22, [0034], [0040-0043]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Jaquinta’s teaching with Gatti’s teaching to parse JSON text using semantic schema specifications (i.e., semantic models). One having ordinary skill in the art would have been motivated to make such a modification for reporting JSON semantic violations (Gatti, [0001]) make sure JSON text have correct syntactic and semantic (Gatti, [0014]).

Regarding claim 3, Jaquinta in view of Gatti further discloses reordering by the processor the electronic non-rich text (Jaquinta, [0039-0040], [0059], stored plain text are optimized and compressed by Lempel-Ziv, which changes word order according to frequency). 

Regarding claims 4-8, 13-19, 20-22, limitations recited in these dependent claims are related to parsing JSON to obtain JSON strings or JSON objects using a semantic model (e.g., semantic schema specifications). Gatti is a reference from the same assignee and discloses details steps of parsing JSON text based on semantic schema specification and checking whether JSON text violate semantic schema specifications. For example, Gatti discloses parsing text to obtain semantic meaning of JSON string (Gatti, Fig. 2, from a JSON object, obtaining JSON array with different fields names). Gatti further discloses selecting different semantic schemas ([0014-0015], Fig. 3, Fig. 4, #16, Fig. 7, #74). Gatti further discloses a semantic model repository (Fig. 1, #16, different semantic schema). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Jaquinta’s teaching with Gatti’s teaching to parse JSON text to obtain JSON strings or JSON objects. One having ordinary skill in the art would have been motivated to make such a modification to verify JSON text does not violate rules of semantic schema specifications (Gatt, [0029], [0035]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIALONG HE whose telephone number is (571)270-5359.  The examiner can normally be reached on Monday-Thursday, 7:00AM-4:30PM, ALT. Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659